PER CURIAM.
These disciplinary proceedings by The Florida Bar against Robert M. Segal, a member of The Florida Bar, are presently before us on complaints of The Florida Bar and report of referee. The referee’s report and record have been filed with this Court pursuant to Florida Bar Integration Rule, article XI, Rule 11.06(9)(b). No petition for review has been filed.
Having considered the pleadings and evidence, the referee found as follows:

Case No. 64,338


As to Count I

I recommend that the respondent be found guilty and specifically that he be found guilty of violating the following Integration Rules of The Florida Bar and/or Disciplinary Rules of the Code of Professional Responsibility, to wit:
a. DR 1-102(A)(5) for engaging in conduct prejudicial to the administration of justice;
b. DR 1-102(A)(6) for engaging in conduct which adversely reflects on respondent’s fitness to practice law;
c. DR 6-101(A)(3) for neglecting a legal matter entrusted to him by a client; and
d. DR 7-101(A)(2) by failing to carry out a contract of employment entered into with a client for professional services.

*1092
As to Count II

I recommend that respondent be found guilty and specifically that he be found guilty of violating the following Integration Rules of The Florida Bar and/or Disciplinary Rules of the Code of Professional Responsibility, to wit:
a. DR 1-102(A)(5) for conduct prejudicial to the administration of justice; and
b. DR 1-102(A)(6) for conduct which adversely reflects on respondent’s fitness to practice law.

As to Count III

I recommend that the respondent be found guilty and specifically that he be found guilty of violating the following Integration Rules of The Florida Bar and/or Disciplinary Rules of the Code of Professional Responsibility, to wit:
a. DR 1-102(A)(4) for conduct involving dishonesty, fraud, deceit and misrepresentation;
b. DR 1-102(A)(6) for conduct which adversely reflects on respondent’s fitness to practice law by falsely representing to his client that a suit had been filed on his behalf;
c. DR 6-101(A)(3) for neglecting a legal matter entrusted to respondent by a client;
d. DR 7-101(A)(2) for failing to carry out a contract of employment entered into with a client; and
e. DR 9-102(B)(4) for failing to promptly pay to his client as requested by him funds in the possession of the respondent which the client is entitled to receive.

Case No. 64,526


As to Count I

I recommend that the respondent be found guilty and specifically that he be found guilty of violating the following Integration Rules of The Florida Bar and/or Disciplinary Rules of the Code of Professional Responsibility, to wit:
a. DR 6-101(A)(3) by neglecting a legal matter entrusted to him by a client.
The referee considered the nature and number of the offenses charged in these consolidated cases and respondent’s previous disciplinary convictions and recommended that he be disbarred from the practice of law in the State of Florida, that he be ordered to reimburse to Signs, Inc. of Florida the $2,500 retainer which he accepted to represent the corporation, and that he pay all costs of these disciplinary proceedings.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Robert M. Se-gal, is hereby disbarred from the practice of law in the State of Florida effective immediately.*
Judgment for costs in the amount of $879.19 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and SHAW, JJ., concur.

 Respondent is currently under suspension from the practice of law by order of this Court. The Fla. Bar v. Segal, 441 So.2d 624 (Fla.1983).